        Case 7:21-cv-04688-PMH
Case 7-21-cv-05654-PMH          Document
                          Document       40 inFiled
                                   18 Filed    NYSD 08/31/21 Page 1 ofPage
                                                      on 08/30/2021    1   1 of 1
                       Application granted. Appellees shall file their opposition brief by
                                                                                        200 WEST 41ST STREET
                       September 13, 2021; Appellant's shall file their reply brief by October 17TH FLOOR
                       4, 2021.                                                   NEW YORK, NY 10036-7203
                                                                                         TELEPHONE (212) 972-3000
                       The Clerk of the Court is respectfully directed to terminate the motion
                                                                                         TELEFAX (212) 972-2245
                                                                                       WWW.KLESTADT.COM
                       sequence pending at Doc. 18.


                       SO ORDERED.

                                                                  August 30, 2021
                       _______________________
Honorable Philip M. Halpern
                       Philip M. Halpern
United States District Court
                       United States District Judge
Southern District of New York
300 Quarropas Street Dated: White Plains, New York
White Plains, New York 10601August 31, 2021

       Re:     Congregants of Mosdos v. Mosdos (21-cv-4688 and 21-cv-5654)

Dear Judge Halpern:

       We are legal counsel for Defendant/Appellee, Congregation Radin Development, Inc.
(“CRDI”). We write jointly on behalf of CRDI, and Defendants/Appellees, Mosdos Chofetz
Chaim, Inc., Aryeh Zaks and Chofetz Chaim Inc. (collectively, “Appellees”) to respectfully
request a consensual two-week extension of the time for the Appellees to file the Appellees’ Brief
through and including September 13, 2021, and a reciprocal one-week extension of the time for
the Appellants to file their reply brief through an including October 4, 2021.

        While the Appellees initially anticipated being able to meet the current filing deadline, they
have been required to dedicate significantly more time to related matters pending before the
Bankruptcy Court than anticipated, including participating in a recent mediation before Judge
Drain, as well as the preparation and filing of multiple pre-trial memoranda in advance of an
evidentiary hearing that is scheduled to proceed before Judge Drain today, including a brief that
was filed on Saturday August 28, 2021 in response to an unanticipated “reply” brief filed by Rabbi
Mayer Zaks, among others, in that matter. In addition, the Appellees have also been working to
prepare their Appellee Brief in a related appeal pending before this Court in Civil Action 21-cv-
02872, which also must be filed today. As a result, the Appellee’s respectfully request two
additional weeks’ time to file their brief in the consolidated appeals referenced above.

        Counsel for the Appellants has consented to the two-week extension and the Appellees
have likewise consented to the Appellants’ request for an extension of their time to file their reply
brief by one week.

      We will be available at the Court’s convenience today to discuss the foregoing request.
Thank you for your consideration.

                                                          Respectfully submitted,
                                                          /s/ Brendan M. Scott
                                                          Brendan M. Scott
